Name: 82/387/EEC: Commission Decision of 26 May 1982 approving certain humanitarian organizations for the purpose of exempting their food-aid operations from the application of monetary compensatory amounts (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-16

 Avis juridique important|31982D038782/387/EEC: Commission Decision of 26 May 1982 approving certain humanitarian organizations for the purpose of exempting their food-aid operations from the application of monetary compensatory amounts (Only the French text is authentic) Official Journal L 169 , 16/06/1982 P. 0029 - 0029*****COMMISSION DECISION of 26 May 1982 approving certain humanitarian organizations for the purpose of exempting their food-aid operations from the application of monetary compensatory amounts (Only the French text is authentic) (82/387/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (1), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1371/81 (3), as last amended by Regulation (EEC) No 2898/81 (4), laid down detailed rules for the administrative application of the monetary compensatory amounts introduced by Regulation (EEC) No 974/71; Whereas exports to non-member countries carried out in the context of food-aid operations referred to in Article 21 (2) of Regulation (EEC) No 1371/81 must be exempted from monetary compensatory amounts where such exports are carried out by humanitarian organizations approved in accordance with Community procedures; Whereas the following organizations: - Croix-Rouge franÃ §aise, - MÃ ©decins sans frontiÃ ¨res, - ComitÃ © d'aide Ã la Pologne (Ã piscopat polonais Ã Paris), - OEuvres hospitaliÃ ¨res de l'Ordre de Malte, - MÃ ©decins du Monde, can be considered to be humanitarian organizations; Whereas the measures provided for in this Decision are in accordance with the opinion of all the relevant management committees, HAS ADOPTED THIS DECISION: Article 1 1. The following humanitarian organizations: - Croix-Rouge franÃ §aise, - MÃ ©decins sans frontiÃ ¨res, - ComitÃ © d'aide Ã la Pologne (Ã piscopat polonais Ã Paris), - OEuvres hospitaliÃ ¨res de l'Ordre de Malte, - MÃ ©decins du Monde, are hereby approved for the purposes of Article 21 (2) of Regulation (EEC) No 1371/81 with effect from 15 April 1982. 2. France shall determine the conditions under which the organizations referred to in paragraph 1 are eligible for application of the provisions of Article 21 (2) of Regulation (EEC) No 1371/81. Article 2 France shall inform the Commission: - on 1 February of every year, of the quantities exported as food aid by the organizations mentioned in Article 1 during the previous calendar year, - forthwith, in the event of any change with regard to the nature of the activities of the said organizations. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 26 May 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 106, 12. 5. 1971, p. 1. (2) OJ No L 362, 17. 12. 1981, p. 2. (3) OJ No L 138, 25. 5. 1981, p. 1. (4) OJ No L 287, 8. 10. 1981, p. 1.